DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to the communication filed on February 01, 2019.
Claims 1-15 have been examined.


Drawings
The drawings filed on February 01, 2019 are acceptable for examination proceedings.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/265628, filed on February 01, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 02, 2019 was filed after the mailing date of the application 16/265628 on February 01, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent Application Publication No.: US 2017/0041314 A1 / or “Shin” hereinafter) in view of Francine J. Prokoski (U.S. Patent No.: US 6,920,236 B2 / or “Prokoski” hereinafter).
	
Regarding claim 1, Shin discloses “An identity authentication method comprising steps of” (Para 0012: biometric authentication method is disclosed): 
“obtaining first biometric information and second biometric information of a user” (Para 0053; and Para 0062: , obtains  face input information i.e., a “first biometric information” and fingerprint input information i.e., a “second biometric information”); 
“selecting [a part of] the first biometric information; comparing the selected part of the first biometric information with first enrollment information to generate a first value” (Para first similarity degree i.e., a “first value” is calculated by comparing the face input information with the face authentication information previously registered); 
“selecting [a part of] the second biometric information; comparing the selected part of the second biometric information with second enrollment information to generate a second value” (Para 0056; and Para 0073: a second similarity degree i.e., a “second value” is calculated by comparing the fingerprint input information with the fingerprint authentication information previously registered); 
“generating an output value based on the first value and the second value” (Para 0059; and Para 0075, 0077: calculates a combined similarity degree i.e., an “output value” based on the first similarity degree and the second similarity degree); 
“and verifying the user's identity according to the output value” (Para 0059; and 0078: if an authentication threshold is achieved then the user is authenticated).
Shin teaches using two different biometric images to authenticate a user (Shin, Abstract), but Shin fails to specially teach using a portion of the two different biometric images to authenticate a user.
However, using portions of the two different biometric images to authenticate a user would have been obvious (see Prokoski, Fig. 12A, and Col 13:50-67 to Col 14:1-27, a user authentication performed based on anomalies detected on face and/or fingerprint as such a portion of the image is used where anomalies do not exist).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of using portions of the two different biometric images to authenticate a user of Prokoski to the Biometric Information Management Method and Biometric Information Management Apparatus of Shin to “… create a composite 

Regarding claim 2, in view of claim 1, Shin in view of Prokoski disclose “wherein the first biometric information and the second biometric information are different biometric information and are selected from a fingerprint, a face, an iris, a palm print and a voice print” (Shin, Fig. 3: Step 601; and Para 0062: face and fingerprint are used in biometric authentication).

Regarding claim 3, in view of claim 1, Shin in view of Prokoski disclose “wherein the step of generating an output value based on the first and second values comprises a step of: generating the output value by summing a product of multiplying the first value by a first weight value and a product of multiplying the second value by a second weight value” (Shin, Para 0077: 11-18, a combined  similarity degree is calculated by applying different weights values to first and second similarity degrees).

Regarding claim 4, in view of claim 1, Shin discloses using two different types of biometric scan to authenticate a user (Shin, Abstract).
But Shin fails to specially disclose determining whether anomalies i.e., covering is present on a face image of an authenticating user and authenticating the user using uncovered area of the face image.
However, Prokoski disclose “wherein the first biometric information is a face image and the identity authentication method comprises steps of: determining whether a cover object is presented in the face image, wherein the cover object covers a part of a face in the face image” (Prokoski, Col 13:63-66, whether an anomalies on the face image i.e., a “cover object is present in the face image” is determined); 
“and proceeding the step of selecting a part of the first biometric information to select a non-covered area from the face image in response to determining that the cover object is presented in the face image” (Prokoski, Col 13:63-67; and Col 14:1-23, if anomalies found in the face area of the face image such as glasses on eyes are discovered then areas outside of the anomalous areas of the face image are considered for biometric authentication).
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of determining if covering is present on a face image of an authenticating user and authenticating the user using uncovered areas of the face image of Prokoski to the Biometric Information Management Method and Biometric Information Management Apparatus of Shin to create a system where disguises can be detected using infrared (IR) images (Prokoski, Col 13:50-56) and the ordinary person skilled in the art would have been motivated to combine to authenticate a user using morphed IR and visual images (Prokoski, Col14:11-23).

Regarding claim 5, in view of claim 4, Shin in view of Prokoski disclose “further comprising: determining corresponding enrollment information based on the non-covered area” (Prokoski, Col 13:63-67; and Col 14:1-23 if anomalies found in the face area of the face image such as glasses on eyes are discovered then areas outside of the anomalous areas of the face image are considered for biometric authentication).


 But Shin fails to specially disclose determining any anomalies i.e., distortion is present on a fingerprint image of an authenticating user and authenticating the user using an undistorted area of the fingerprint image.
However, Prokoski disclose “wherein the second biometric information is a fingerprint image and the identity authentication method comprises steps of: determining whether the fingerprint image has a defective area” (Prokoski, Col 13:39-44, whether distortion exist on a fingerprint image is determined);  
“and proceeding the step of selecting a part of the second biometric information to select a non-defective area from the fingerprint image in response to determining that the fingerprint image has a defective area” (Prokoski, Col 13:63-67; and Col 14:11-27, select a portion of the fingerprint for biometric authentication).
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of determining if distortion is present on a fingerprint image of an authenticating user and authenticating the user using an undistorted area of the fingerprint image of Prokoski to the Biometric Information Management Method and Biometric Information Management Apparatus of Shin to create a system where disguises can be detected using infrared (IR) images (Prokoski, Col 13:50-56) and the ordinary person skilled in the art would have been motivated to combine to authenticate a user using morphed IR and visual images (Prokoski, Col14:11-23).



 But Shin fails to specially disclose determining any anomalies i.e., distortion is present on a fingerprint image of an authenticating user and authenticating the user using an undistorted area of the fingerprint image.
However, Prokoski disclose “wherein the second biometric information is a fingerprint image and the identity authentication method comprises steps of: determining whether the fingerprint image has a defective area” (Prokoski, Col 13:39-44, whether distortion exist on a fingerprint image is determined);   
“and proceeding the step of selecting a part of the second biometric information to select a non-defective area from the fingerprint image in response to determining that the fingerprint image has a defective area” (Prokoski, Col 13:63-67; and Col 14:11-27, select a portion of the fingerprint for biometric authentication).
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of determining if distortion is present on a fingerprint image of an authenticating user and authenticating the user using an undistorted area of the fingerprint image of Prokoski to the Biometric Information Management Method and Biometric Information Management Apparatus of Shin to create a system where disguises can be detected using infrared (IR) images (Prokoski, Col 13:50-56) and the ordinary person skilled in the art would have been motivated to combine to authenticate a user using morphed IR and visual images (Prokoski, Col14:11-23).


 Regarding claim 8, in view of claim 4, Shin in view of Prokoski disclose “wherein the selected part of the first biometric information includes two eyes or a mouth in the face image” (Prokoski, Col 12:38-53, eyes are used in authenticating a user).

Regarding claim 9, Shin discloses “An identity authentication method comprising steps of” (Para 0012: biometric authentication method is disclosed): 
“obtaining first biometric information and second biometric information of a user ” (Para 0053; and Para 0062: , obtains  face input information i.e., a “first biometric information” and fingerprint input information i.e., a “second biometric information”);  
“selecting [a part of] the first biometric information; comparing [the selected part of] the first biometric information with first enrollment information to generate a first value ” (Para 0056; and Para 0073: a first similarity degree i.e., a “first value” is calculated by comparing the face input information with the face authentication information previously registered);
“comparing the second biometric information with second enrollment information to generate a second value” (Para 0056; and Para 0073: a second similarity degree i.e., a “second value” is calculated by comparing the fingerprint input information with the fingerprint authentication information previously registered);
 “generating an output value based on the first and second values” (Para 0059; and Para 0075, 0077: calculates a combined similarity degree i.e., an “output value” based on the first similarity degree and the second similarity degree);
“and verifying the user's identity according to the output value” (Para 0059; and 0078: if an authentication threshold is achieved then the user is authenticated).

However, using portions of the two different biometric images to authenticate a user would have been obvious (see Prokoski, Fig. 12A, and Col 13:50-67 to Col 14:1-27, a user authentication performed based on anomalies detected on face and/or fingerprint as such a portion of the image is used where anomalies do not exist).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of using portions of the two different biometric images to authenticate a user of Prokoski to the Biometric Information Management Method and Biometric Information Management Apparatus of Shin to “… create a composite image from visual and infrared images” (Prokoski, Col 6:14-17) and the ordinary person skilled in the art would have been motivated to combine “…to increase the likelihood of identifying the subject in a variety of circumstances…” (Prokoski, Col 6:14-17).

Regarding claim 10, in view of claim 9, Shin in view of Prokoski disclose “wherein the first biometric information and the second biometric information are different biometric information and are selected from a fingerprint, a face, an iris, a palm print and a voice print” (see rejection of claim 2).



wherein the step of generating an output value based on the first and second values comprises a step of: 
generating the output value by summing a product of multiplying the first value by a first weight value and a product of multiplying the second value by a second weight value” (see rejection of claim 3).

Regarding claim 12, in view of claim 9, Shin in view of Prokoski disclose “wherein the first biometric information is a face image and the identity authentication method comprises steps of:
determining whether a cover object is presented in the face image, wherein the cover object covers a part of a face in the face image; 
and proceeding the step of selecting a part of the first biometric information to select a non-covered area from the face image in response to determining that the cover object is presented in the face image” (see rejection of claim 4).

Regarding claim 13, in view of claim 12, Shin in view of Prokoski disclose “further comprising determining corresponding enrollment information based on the non-covered area” (see rejection of claim 5).

Regarding claim 14, in view of claim 9, Shin in view of Prokoski disclose “wherein the first biometric information is a fingerprint image and the identity authentication method comprises steps of: determining whether the fingerprint image has a defective area; 
and proceeding the step of selecting a part of the first biometric information to select a non-defective area from the fingerprint image in response to determining that the fingerprint image has a defective area” (see rejection of claim 6).

Regarding claim 15, in view of claim 12, Shin in view of Prokoski disclose “wherein the selected part of the first biometric information includes two eyes or a mouth in the face image” (see rejection of claim 8).


Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Polcha et al. (U.S. Patent No.: US 2009/0175506 A1 discloses using a distorted fingerprint image for a user authentication (Para 0059).
Akihiro Hayasaka (U.S. Patent Application Publication No.: US 2016/0110586 A1) discloses “… determine an occlusion pattern of a face in a facial image representing the face by comparing the facial image with a standard facial image representing a standard face, and identify the facial image using a region determined by the occlusion pattern in the facial image” (Abstract).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431